Three of the appellants were driving in an automobile truck, and were injured, one being the driver and two being passengers; one of the appellants owned the truck, and another sued for loss of services of one of the plaintiffs. The truck in which plaintiffs were riding was proceeding westerly on Hoosick street in the city of Troy, at about twenty miles an hour. The defendant’s Buick was proceeding easterly on Hoosick street at a speed of between five and fifteen miles an hour. The defendant turned to his left opposite Valley View avenue to enter that street, and when the front of the Buick had reached a point in line with the northerly curb of Hoosick street, the cars collided; the truck in which plaintiffs were riding struck the Buick in the middle of the right side. There were no exceptions to the charge. The defendant testified that the speed of his Buick did not exceed five miles an hour when he was turning into Valley View avenue, and the truck was then from fifty to one hundred feet away. All of the witnesses on the merits were parties to the action, and interested. The negligence of the defendant, upon the evidence adduced, was a question of fact for the jury. The jury found a verdict of no cause of action, in each case, and thereupon judgment dismissing the complaint on the merits was entered in each case. Judgment and order in each case affirmed unanimously, with costs in one action. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.